Title: To George Washington from Edmund Randolph, 23 May 1794
From: Randolph, Edmund
To: Washington, George


               
                  
                  May 23. 1794.
               
               The Secretary of state has the honor of transmitting the papers and message; taking at the same time the liberty of suggesting the propriety of instructing Mr Dandridge to inform the Speaker and Vice President, that this and the Secretary’s letter of yesterday are not in confidence. Otherwise, they will be concealed under the confidential message of yesterday from the public eye.
               To both houses.
               I lay before you the copy of a letter from the Minister Plenipotentiary of his Britannic Majesty, in answer to a letter from the Secretary of State, communicated to congress yesterday; and also the copy of a letter from the Secretary, which is referred to in the abovementioned letter of the Minister.
            